                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA


CHARLES ALAN DYER,                           )
                                             )
                            Petitioner,      )
                                             )
vs.                                          )   Case No. CIV-16-941-C
                                             )
JIM FARRIS, Warden                           )
                                             )
                            Respondent.      )


            ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on the Report and Recommendation (“R&R”)

entered by United States Magistrate Judge Bernard M. Jones on July 6, 2018. Pursuant to

the provisions of 28 U.S.C. § 636(b)(1)(B), the matter was referred to the Magistrate Judge,

who entered an R&R recommending the Petition be denied.

       Petitioner filed a Motion for Extension of Page Limit (Dkt. No. 38) and that Motion

is GRANTED. After a review of the court file and Petitioner’s Objection to Magistrate’s

Report and Recommendation (Dkt. No. 39), and considering all matters de novo, this Court

adopts the Report and Recommendation in its entirety. Petitioner has failed to demonstrate

and cannot demonstrate that the matters he challenges in this habeas action were decided

in a manner that was contrary to or an unreasonable application of Supreme Court law.
      Accordingly, the Report and Recommendation of the Magistrate Judge is adopted

and Petitioner’s case is DENIED. A separate judgment will issue.

      IT IS SO ORDERED this 13th day of November, 2018.




                                          2
